United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, WOODSTOCK POST
OFFICE, Woodstock, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1740
Issued: June 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 16, 2019 appellant filed a timely appeal from March 1 and 15 and April 15,
2019 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish entitlement
to wage-loss compensation for the period December 8, 2018 through January 18, 2019 and
January 19 through February 1, 2019 causally related to the December 5, 2016 employment injury;
and (2) whether appellant has met his burden of proof to establish that the acceptance of his claim
should be expanded to include an additional right knee condition as a consequence of the
December 5, 2016 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 8, 2016 appellant, then a 54-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 5, 2016 he injured his right foot and ankle after his
foot gave way when stepping on a curb as he was delivering mail while in the performance of duty.
OWCP accepted his claim for right ankle sprain. Appellant stopped work on December 5, 2016
and worked intermittently thereafter.
On February 1, 2017 the employing establishment offered appellant a part-time limitedduty position as a city carrier associate effective January 24, 2017. On January 31, 2017 appellant
accepted the position and returned to work.
Appellant filed a claim for compensation (Form CA-7) requesting intermittent
compensation for disability for four hours per day beginning January 21, 2017.
On February 24, 2017 appellant filed a notice of recurrence (Form CA-2a) for disability
alleging that, after returning to part-time limited-duty work on February 6, 2017, he experienced
right knee pain causally related to the accepted December 5, 2016 employment injury. He asserted
that the manner in which he walked due to his right ankle injury caused him to overcompensate
and injure his right knee. Appellant stopped work on February 13, 2017.
In a development letter dated March 3, 2017, OWCP notified appellant of the definition of
a recurrence of disability and informed him of the type of evidence necessary to establish his
recurrence claim. It afforded appellant 30 days to submit additional evidence.
By decision dated April 26, 2017, OWCP denied appellant’s wage-loss compensation
claim finding that the medical evidence of record failed to establish that he was disabled as a result
of the accepted work-related medical conditions. It explained that it had not accepted a right knee
condition and that compensation benefits for disability could not be paid for a condition not
accepted as work related.
Reports from Dr. Robert T. Nixon, Jr., a Board-certified orthopedist, dated December 19,
2016 to January 30, 2017, noted treatment for right ankle pain after a twisting injury at work on
December 6, 2016. He diagnosed right ankle sprain and right Achilles tendinitis and
recommended a controlled ankle movement (CAM) walker boot, physical therapy, and sedentary
work. Dr. Nixon continued to treat appellant from February 27 to April 14, 2017 for right knee
pain. He diagnosed right knee meniscal tear and opined that appellant’s right knee was injured at
the time of his ankle injury. Dr. Nixon recommended arthroscopic surgery. In a duty status report
(Form CA-17) dated March 17, 2017, he again diagnosed right knee meniscus tear and opined that
appellant required right knee surgery. Dr. Nixon returned him to sedentary work.
A magnetic resonance imaging (MRI) scan of the right knee dated March 10, 2017 revealed
thickening and signal abnormality of the anterior cruciate ligament (ACL) compatible with old
avulsion injury and mucinous degeneration, attenuation of the medial meniscus surgery, and
arthritis from degenerative joint disease (DJD)/osteoarthritis (OA), medial worse than lateral.
In a report dated April 18, 2017, Dr. Nathan Hammel, a Board-certified orthopedic surgeon
serving as a district medical adviser (DMA), reviewed the statement of accepted facts (SOAF) and
2

medical records. He noted that appellant sought authorization for an arthroscopy and
meniscectomy for the right knee. The DMA opined that there was no causal relationship between
the accepted right ankle sprain and the proposed arthroscopy and meniscectomy of the right knee.
He noted that the MRI scan did not demonstrate clear evidence of a meniscal tear, appellant had
not reported symptoms suggestive of a tear, he had a prior history of right knee arthroscopy, and
he was obese. The DMA further opined that the proposed surgical procedures were not medically
necessary.
By decision dated May 25, 2017, OWCP denied appellant’s claim for a recurrence of
disability finding that the medical evidence he submitted failed to establish that his accepted
December 5, 2016 employment injury had worsened to the extent that he was disabled from his
work duties.
On June 22, 2017 appellant, through his then counsel, requested an oral hearing before an
OWCP hearing representative which was held on November 17, 2017.
In a June 19, 2017 report, Dr. Nixon noted that appellant sustained a work-related right
ankle injury on December 5, 2016. He indicated that appellant was prescribed a CAM walker boot
for his ankle condition and reported experiencing increasing right knee pain with use of the boot.
Dr. Nixon advised that the right knee injury was causally related to the ankle injury as it had been
aggravated due to the sprain and the use of the CAM walker boot. In reports dated October 23,
2017, he noted that after wearing the CAM walker boot for the right ankle appellant developed
increasing right knee pain. Dr. Nixon advised that appellant had prior treatment for right patella
femoral arthritic changes and the most recent MRI scan revealed chondromalacia and an
abnormality of the meniscus.
By decision dated January 26, 2018, OWCP’s hearing representative vacated the April 26
and May 25, 2017 decisions and remanded the case for further medical development. She
determined that appellant submitted sufficient medical evidence from Dr. Nixon supporting that
he injured his right knee or aggravated a preexisting right knee condition causally related to the
December 5, 2016 employment injury and that further development was merited. The hearing
representative instructed OWCP to refer appellant for a second opinion evaluation.
On February 13, 2018 OWCP referred appellant, the case file, a SOAF, and a series of
questions to Dr. Mysore S. Shivaram, a Board-certified orthopedic surgeon, for a second opinion
examination and an opinion on appellant’s employment-related conditions and disability.
Appellant continued to submit reports from Dr. Nixon dated from January 24 to March 28,
2018, in which he diagnosed right knee pain, probable meniscal tear, patellofemoral
chondromalacia, and right ankle pain. Dr. Nixon opined that appellant’s right knee injury was
causally related to his accepted ankle injury and recommended right knee arthroscopic surgery.
In a March 5, 2018 medical report, Dr. Shivaram described appellant’s December 5, 2016
employment injury, noting that he stepped on a curb and slipped injuring his right ankle. He
diagnosed mild right ankle sprain, sprain of the right Achilles tendon, both resolved, and
degenerative arthritis of the right knee and right big toe. Dr. Shivaram indicated that appellant had
no complaints of right knee symptoms until two and a half months following the ankle injury at

3

work. He further noted that MRI scan findings demonstrated significant degenerative changes
involving the medial compartment and patellofemoral joint of the right knee suggesting a
preexisting right knee condition. Dr. Shivaram opined that, based on the available medical records,
appellant sustained a mild sprain of the right ankle and right Achilles tendon which should have
resolved by March 5, 2017. He determined appellant’s right knee problems were unrelated to the
December 5, 2016 employment injury. In an addendum report, Dr. Shivaram opined that the use
of a CAM walker was not responsible for the onset of right knee pain. He noted appellant’s
symptoms were secondary to preexisting degenerative arthritis of the right knee and there was
insufficient evidence to support that the CAM boot contributed to the knee condition.
Dr. Shivaram opined that there was no relationship between the employment injury and the right
knee condition.
In a letter dated June 12, 2018, OWCP advised appellant that a conflict in medical opinion
existed between Dr. Shivaram, OWCP’s second opinion examiner, and Dr. Nixon, appellant’s
treating physician, regarding whether the right knee condition was causally related to the
December 5, 2016 employment injury. It referred him, along with the case record, a list of
questions, and a SOAF, to Dr. David A. Fetter, a Board-certified orthopedic surgeon, for an
impartial medical examination.
In reports dated April 25 to August 29, 2018, Dr. Nixon noted that appellant remained
symptomatic with right knee pain on posterior lateral and anteromedial aspect of the knee. He
diagnosed right knee medial meniscus tear and right knee chondromalacia and again recommended
arthroscopic surgery.
On August 17, 2018 the employing establishment offered appellant a sedentary limitedduty position for five hours a day. Appellant accepted the position.
In a September 6, 2018 report, Dr. Fetter described a history of the December 5, 2016
employment injury, noted his review of the medical reports, and reported appellant’s continued
complaints. Upon physical examination of appellant’s lower extremity there was mild antalgic
gait, negative effusion and swelling of either knee, no right ankle instability, and intact motor and
sensory examination of the lower extremities other than global decreased right foot sensation.
Dr. Fetter noted that x-rays of the knees and ankles revealed degenerative changes. He reported
diagnoses of right ankle sprain resolved, preexistent degenerative right knee condition not caused
by the employment injury, and right gastrocnemius muscle weakness, etiology undetermined.
Dr. Fetter opined that appellant sustained a temporary work-related right ankle sprain which
resolved on March 5, 2017. He concluded that appellant’s right knee condition was not related to
the December 5, 2016 employment injury. Dr. Fetter returned appellant to work regular duty
without restrictions.
OWCP subsequently received a July 7, 2015 operative report from Dr. Nixon, who
performed an arthroscopy of the right knee with chondroplasty and limited synovectomy. He
provided post-surgical diagnoses of right knee patellofemoral chondromalacia and right knee
synovitis.
On July 27, 2018 Dr. Nixon noted that appellant presented with persistent right knee pain
localized in the posterolateral and anterior aspect of the knee. He diagnosed right knee pain with
4

patellofemoral chondromalacia and possible meniscus tear. Dr. Nixon provided work restrictions
of primarily sedentary work due to limitations on standing and walking. He recommended
arthroscopic surgery.
In a September 26, 2018 report, Dr. Nixon treated appellant for right knee pain, slightly
improved since the last visit. He reported standing and walking limits which prevented him from
his full activities. Dr. Nixon diagnosed right knee medial meniscus tear and right knee
chondromalacia and again recommended arthroscopic surgery.
Appellant was treated by Dr. Dana Tarandy, a Board-certified orthopedist, on October 23,
2018 who returned him to full-duty work on November 3, 2018. Dr. Tarandy noted that appellant
was scheduled to have surgery on November 21, 2018 and would be off work for 8 to 12 weeks.
On January 18, 2019 appellant filed a Form CA-7 for disability from work for four hours
per day for the period December 8, 2018 through January 18, 2019. He filed a Form CA-7 for
disability from work for four hours per day for the period January 19 through February 1, 2019.
In development letters dated January 29 and February 12, 2019, OWCP requested that
appellant submit additional information to support his claim for compensation beginning
December 8, 2018, including medical evidence establishing that his partial disability was due to
the accepted condition for the period claimed. It afforded him 30 days to respond. No additional
evidence was received.
By decision dated March 1, 2019, OWCP denied appellant’s claim for compensation for
the period December 8, 2018 through January 18, 2019. It indicated that on January 29, 2019 he
was instructed to submit medical evidence supporting disability during the period claimed within
30 days, but he failed to respond.
By decision dated March 15, 2019, OWCP denied appellant’s claim for compensation for
the period January 19 through February 1, 2019. It indicated that on February 12, 2019 he was
instructed to submit medical evidence supporting disability during the period claimed within 30
days, but he failed to respond.
By decision dated April 15, 2019, OWCP denied appellant’s request to expand the
acceptance of his claim to include a right knee condition finding the special weight of medical
evidence rested with the opinion of Dr. Fetter, the impartial medical examiner, who opined in a
September 6, 2018 report that the right knee condition was not causally related to the December 5,
2016 employment injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the preponderance of the evidence.3 Under FECA the
2

Id.

3
M.C., Docket No. 18-0919 (issued October 18, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005); see also
Nathaniel Milton, 37 ECAB 712 (1986).

5

term disability means incapacity, because of an employment injury, to earn the wages that the
employee was receiving at the time of injury.4 For each period of disability claimed, the employee
has the burden of proof to establish that he or she was disabled from work as a result of the accepted
employment injury.5 Whether a particular injury caused an employee to be disabled from
employment and the duration of that disability are medical issues which must be proven by the
preponderance of the reliable, probative, and substantial medical evidence.6
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish entitlement to
wage-loss compensation for the periods December 8, 2018 through January 18, 2019 and
January 19 through February 1, 2019 causally related to the accepted December 5, 2016
employment injury.
In support of his claim appellant submitted reports from Dr. Nixon dated December 19,
2016 to September 26, 2018. Dr. Nixon diagnosed right ankle sprain, right knee medial meniscus
tear, and right knee chondromalacia and recommended arthroscopic surgery. Appellant also
submitted an October 23, 2018 report from Dr. Tarandy who noted that he could return to work
full duty on November 3, 2018. Dr. Tarandy also noted that appellant was scheduled to have
surgery on November 21, 2018 and would be off work for 8 to 12 weeks. These reports lack
probative value in addressing appellant’s claimed period of disability commencing December 8,
2018 as they predate the claimed period and do not specifically address or attribute the period of
disability to the accepted right ankle sprain.8 Evidence that does not address his accepted
conditions and dates of disability is insufficient to establish his claim.9
Appellant has not submitted other medical evidence to support that his claimed periods of
disability were due to the accepted ankle condition related to his December 5, 2016 employment

4

A.S., Docket No. 17-2010 (issued October 12, 2018); S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB
746 (2004); 20 C.F.R. § 10.5(f).
5

K.C., Docket No. 17-1612 (issued October 16, 2018); William A. Archer, 55 ECAB 674 (2004).

6

S.G., Docket No. 18-1076 (issued April 11, 2019); Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

7

J.B., Docket No. 19-0715 (issued September 12, 2019).

8

D.J., Docket No. 18-0200 (issued August 12, 2019); V.G., Docket No. 17-1425 (issued February 16, 2018).

9

T.L., Docket No. 18-0934 (issued May 8, 2019); Sandra D. Pruitt, 57 ECAB 126 (2005).

6

injury. Therefore, the Board finds that he has not met his burden of proof to establish his wageloss compensation claim.10
LEGAL PRECEDENT -- ISSUE 2
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.11
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the accepted employment injury must be based on a complete
factual and medical background.13 Additionally, the physician’s opinion must be expressed in
terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific
employment factor(s).14
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to a claimant’s own intentional misconduct.15 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural consequence of a compensable primary injury.16
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination.17
For a conflict to arise the opposing physicians’ viewpoints must be of virtually equal weight and
rationale.18 Where OWCP has referred the case to an impartial medical examiner to resolve a

10

See K.A., Docket No. 17-1718 (issued February 12, 2018).

11

See T.F., Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).

12

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

13

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

Id.

15
See S.M., Docket No. 19-0397 (issued August 7, 2019); Mary Poller, 55 ECAB 483, 487 (2004); 1 Arthur Larson
& Lex K. Larson, The Law of Workers’ Compensation 10-1 (2006).
16

A.T., Docket No. 18-1717 (issued May 10, 2019); Susanne W. Underwood (Randall L. Underwood), 53 ECAB
139 (2001).
17

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

18

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

7

conflict in the medical evidence, the opinion of such a specialist, if sufficiently well reasoned and
based upon a proper factual background, must be given special weight.19
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include an additional right knee condition as a
consequence of the accepted December 5, 2016 employment injury.
OWCP determined that a conflict in the medical opinion evidence was created between
Dr. Nixon, appellant’s treating physician, who opined that appellant’s diagnosed right knee
condition should be included in his claim, and Dr. Shivaram, OWCP’s referral physician, who
concluded that there was no medical evidence to support a causal relationship between the
December 5, 2016 employment injury and an additional right knee condition. It properly referred
appellant to Dr. Fetter for an impartial medical examination in order to resolve the conflict in
medical evidence, pursuant to 5 U.S.C. § 8123(a).
In a September 6, 2018 report, Dr. Fetter noted his review of the SOAF and the medical
record. He related appellant’s continued complaints of right ankle and right knee pain. Upon
examination of appellant’s lower right extremity, Dr. Fetter observed mild antalgic gait, negative
effusion and swelling of the bilateral knees, no right ankle instability, and intact motor and sensory
examination of the lower extremities except for decreased right foot sensation. He noted that a
right knee x-ray examination revealed degenerative changes in the right knee. Dr. Fetter diagnosed
right ankle sprain resolved, preexistent degenerative right knee condition not caused by work
injury, and right gastrocnemius muscle weakness, etiology undetermined. He concluded that the
preexistent degenerative right knee condition was not causally related to the December 5, 2016
employment injury.
The Board finds that Dr. Fetter’s opinion is entitled to the special weight of the medical
opinion evidence and establishes that appellant’s right knee condition was not causally related to
the accepted December 5, 2016 employment injury. Dr. Fetter accurately described the
employment injury and noted his review of the medical record, including the SOAF. He performed
a thorough, clinical examination and provided findings on examination. Dr. Fetter noted that
x-rays of the right knee revealed preexisting degenerative changes not causally related to the
December 5, 2016 employment injury. The Board concludes that Dr. Fetter’s opinion is entitled
to the special weight accorded an impartial medical examiner with regard to the issue of whether
the acceptance of appellant’s claim should be expanded to include a right knee condition.20 As
such, appellant has not met his burden of proof to expand the accepted conditions of his claim.
Following Dr. Fetter’s report, appellant submitted a September 26, 2018 report from
Dr. Nixon who diagnosed right knee medial meniscus tear and right knee chondromalacia and
recommended arthroscopic surgery. Similarly, an October 23, 2018 report from Dr. Tarandy noted
19

Gary R. Sieber, 46 ECAB 215, 225 (1994).

20

See M.M., Docket No. 16-1655 (issued April 4, 2018); D.G., Docket No. 17-0608 (issued March 19, 2018).

8

that appellant was scheduled to have surgery on November 21, 2018 and would be off work for 8
to 12 weeks. However, these reports are insufficient to establish the claim as the physicians did
not specifically address whether appellant’s employment activities had caused or aggravated a
diagnosed right knee condition.21 Additionally, Dr. Nixon was on one side of the conflict resolved
by Dr. Fetter. The Board has held that reports from a physician who was on one side of a medical
conflict are generally insufficient to overcome the special weight accorded to the IME, or to create
a new conflict.22 Dr. Nixon’s report is thus insufficient to overcome the special weight accorded
to Dr. Fetter’s opinion or to create a new conflict in medical opinion.23
On appeal appellant asserts that he submitted sufficient medical evidence supporting
disability for the period claimed. As explained above, he failed to submit rationalized medical
evidence establishing a causal relationship between the specific period of claimed disability and
the accepted conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish entitlement to
wage-loss compensation for the periods December 8, 2018 through January 18, 2019 and
January 19 through February 1, 2019 causally related to the accepted December 5, 2016
employment injury. The Board further finds that appellant has not met his burden of proof to
establish that the acceptance of his claim should be expanded to include an additional right knee
condition as a consequence of the accepted December 5, 2016 employment injury.

21

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
22

See S.S., Docket No. 17-1361 (issued January 8, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael Hughes,
52 ECAB 387 (2001).
23

See S.S., id.; K.R., Docket No. 16-0542 (issued December 21, 2016).

9

ORDER
IT IS HEREBY ORDERED THAT the April 15 and March 1 and 15, 2019 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 4, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

